925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wendell E. RICCO, Defendant-Appellant.
No. 90-5985.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1991.

Before KEITH and KRUPANSKY, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Wendell E. Ricco appeals from the judgment of the district court sentencing him to 27 months of imprisonment.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the Anders brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Counsel for Ricco has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and moves for permission to withdraw.


3
There is no question that Ricco was sentenced within the applicable range of the sentencing guidelines.  Ricco's only contention is that he is entitled to a shorter sentence.


4
This court has previously held that a district court's discretionary refusal to depart downward from the guidelines is not appealable.    United States v. Draper, 888 F.2d 1100, 1105 (6th Cir.1989).  For similar reasons, a sentence within the applicable guideline range is not appealable.    See United States v. Sawyers, 902 F.2d 1217, 1221 n. 5 (6th Cir.1990), pet. for cert. filed (Aug. 10, 1990);  see also United States v. Pelayo-Bautista, 907 F.2d 99 (9th Cir.1990).  Upon review and consideration of this matter, we conclude that the sentence imposed by the district court is not appealable.


5
It is therefore ORDERED that counsel's motion to withdraw be granted and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.